Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
1. This action is responsive to the reply filed on July 1, 2022.
Claims 1-19 have been examined. 

Response to Arguments
2. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  

Allowable Subject Matter
3. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that independent claim 17 is not taught by a single prior reference found through search.

The primary reason for allowance of the claims in this case, is the inclusion of the limitations “A method for controlling updates of electronic control units (ECUs) of a vehicle, comprising: receiving, by a controller, a request for associated software updates of the ECUs arranged in the vehicle; displaying, by the controller, a window prompting a user to approve the updates; receiving, by the controller, approval from the user; starting, by the controller, the vehicle when a state of charge (SOC) of a battery is equal to or less than a reference SOC when the battery outputs a total amount of power required for the updates of the ECUs; performing, by the controller, updates of ECUs in a first group in a start on state of the vehicle; turning off, by the controller, the vehicle at a time point the updates of the ECUs in the first group are completed when the SOC of the battery exceeds the reference SOC even when the battery outputs a total amount of power required for updates of ECUs in a second group; and performing, by the controller, the updates of the ECUs in the second group in a start off state of the vehicle.” 

Claims 18 and 19 depend on claim 17 and is also allowable.

Claim Rejections – 35 USC §103
4. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5. Claims 1, 2, 7, 9, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0192655 to Jeong et al. (hereafter “Jeong”) in view of US 2020/0215930 to Izumi (hereafter “Izumi”).

Claim 1.
Jeong discloses a device for controlling updates of electronic control units (ECUs) of a vehicle, comprising:
a communication device configured to receive a request for associated software updates of the ECUs arranged within the vehicle (0035, 0064, 0098); and 
a controller configured to: perform updates of ECUs in a first group in a start on state of the vehicle (FIG.4 and related text); 
perform updates of ECUs in a second group in a start off state of the vehicle (FIG.6 and related text), 
complete the associated software updates of ECUs in the first group and the update of ECUs in the second group within one driving cycle (0070, 0072).

Jeong does not disclose determine whether to start the vehicle based on a state of charge (SOC) of a battery.
However, Izumi further discloses determine whether to start the vehicle based on a state of charge (SOC) of a battery (0153, 0155, 0160).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Izumi’s teaching into Jeong‘s teaching.  One would have been motivated to do so to increase the battery SOC as suggested by Izumi (0149).

Claim 2. 
Jeong does not disclose the device of claim 1, wherein the controller is configured to start the vehicle when the SOC of the battery is equal to or less than a reference SOC when the battery outputs a total amount of power required for the updates of the ECUs.
However, Izumi further discloses the controller is configured to start the vehicle when the SOC of the battery is equal to or less than a reference SOC when the battery outputs a total amount of power required for the updates of the ECUs (0036, 0038, 0123).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Izumi’s teaching into Jeong‘s teaching.  One would have been motivated to do so to have enough power to complete update as suggested by Izumi (FIG.8, S205, S207, and related text).

Claim 7. 
Jeong discloses the device of claim 1, wherein the communication device is configured to receive, from an update server, information on the plurality of ECUs to be updated, update data applied to each of the plurality of ECUs, information on the ECUs contained in the first group, and information on the ECUs contained in the second group (0007, 0009, 0039).

Claim 9.
Claim 9 is a method version, which recite(s) the same limitations as those of claim 1, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 9.

Claim 10. 
Jeong discloses the method of claim 9, wherein the determining of whether to start the vehicle includes: starting, by the controller, the vehicle in response to determining that the SOC of the battery is equal to or less than a reference SOC when the battery outputs a total amount of power required for the updates of the ECUs (FIG.1, FIG.6, and related text).

Claim 15. 
Jeong discloses the method of claim 9, wherein the receiving of the request for the associated software updates of the ECUs arranged in the vehicle includes: receiving, from an update server, information on the plurality of ECUs to be updated, update data applied to each of the plurality of ECUs, information on the ECUs contained in the first group, and information on the ECUs contained in the second group (FIG.2, FIG.5, and related text).



6. Claims 3, 6, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong, Izumi, and further in view of US 2019/0057214 to Xia et al. (hereafter “Xia”).

Claim 3. 
Jeong and Izumi do not disclose the device of claim 1, wherein the controller is configured to perform a rollback on an update- completed ECU when there is an update-failed ECU during performing the updates of the ECUs in the first group.
However, Xia further discloses the controller is configured to perform a rollback on an update- completed ECU when there is an update-failed ECU during performing the updates of the ECUs in the first group (0074, 0075, 0082).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Xia’s teaching into Jeong and Izumi‘s teaching.  One would have been motivated to do so to correctly update the ECU firmware as suggested by Xia (0020, 0036).

Claim 6. 
Jeong and Izumi do not disclose the device of claim 1, wherein the controller is configured to perform a rollback on an update-completed ECU when there is an update-failed ECU during performing the updates of the ECUs in the second group.
However, Xia further discloses the controller is configured to perform a rollback on an update-completed ECU when there is an update-failed ECU during performing the updates of the ECUs in the second group (0035, 0036, 0042).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Xia’s teaching into Jeong and Izumi‘s teaching.  One would have been motivated to do so to correctly update the ECU firmware as suggested by Xia (0020, 0036).

Claim 11. 
Jeong and Izumi do not disclose the method of claim 9, wherein the performing of the updates of the ECUs in the first group includes: performing, by the controller, a rollback on an update-completed ECU when there is an update-failed ECU.
However, Xia further discloses the performing of the updates of the ECUs in the first group includes: performing, by the controller, a rollback on an update-completed ECU when there is an update-failed ECU (0035, 0074, 0082).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Xia’s teaching into Jeong and Izumi‘s teaching.  One would have been motivated to do so to correctly update the ECU firmware as suggested by Xia (0020, 0036).

Claim 14. 
Jeong and Izumi do not disclose the method of claim 9, wherein the performing of the updates of the ECUs in the second group includes: performing, by the controller, a rollback on an update-completed ECU when there is an update- failed ECU. 
However, Xia further discloses the performing of the updates of the ECUs in the second group includes: performing, by the controller, a rollback on an update-completed ECU when there is an update- failed ECU (0035, 0036, 0042).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Xia’s teaching into Jeong and Izumi‘s teaching.  One would have been motivated to do so to correctly update the ECU firmware as suggested by Xia (0020, 0036).



7. Claims 4, 5, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong, Izumi, and further in view of US 2019/0354363 to Nakaguma et al. (hereafter “Nakaguma”).

Claim 4. 
Jeong and Izumi do not disclose the device of claim 1, wherein the controller is configured to tum off the vehicle and then perform the updates of the ECUs in the second group when the updates of the ECUs in the first group are completed.
However, Nakaguma further discloses the controller is configured to tum off the vehicle and then perform the updates of the ECUs in the second group when the updates of the ECUs in the first group are completed (0040, 0051, 0066).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Nakaguma’s teaching into Jeong and Izumi‘s teaching.  One would have been motivated to do so to update vehicle software based on a selective setting as suggested by Nakaguma.

Claim 5. 
Jeong and Izumi do not disclose the device of claim 4, wherein the controller is configured to tum off the vehicle when the SOC of the battery exceeds a reference SOC even when the battery outputs a total amount of power required for the updates of the ECUs in the second group.
However, Nakaguma further discloses the controller is configured to tum off the vehicle when the SOC of the battery exceeds a reference SOC even when the battery outputs a total amount of power required for the updates of the ECUs in the second group (0051, 0114, 0115).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Nakaguma’s teaching into Jeong and Izumi‘s teaching.  One would have been motivated to do so to update vehicle software based on a selective setting as suggested by Nakaguma.

Claim 12. 
Jeong and Izumi do not disclose the method of claim 9, wherein the performing of the updates of the ECUs in the second group includes: turning off, by the controller, the vehicle when the updates of the ECUs in the first group are completed.
However, Nakaguma further discloses the performing of the updates of the ECUs in the second group includes: turning off, by the controller, the vehicle when the updates of the ECUs in the first group are completed (0040, 0051, 0066).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Nakaguma’s teaching into Jeong and Izumi‘s teaching.  One would have been motivated to do so to update vehicle software based on a selective setting as suggested by Nakaguma.

Claim 13. 
Jeong and Izumi do not disclose the method of claim 9, wherein the performing of the updates of the ECUs in the second group includes: tuming off, by the controller, the vehicle at a time poit the updates of the ECUs in the first group are completed in response to determining that the SOC of the battery exceeds a reference SOC even when the battery outputs a total amount of power required for the updates of the ECUs in the second group.
However, Nakaguma further discloses the performing of the updates of the ECUs in the second group includes: tuming off, by the controller, the vehicle at a time poit the updates of the ECUs in the first group are completed in response to determining that the SOC of the battery exceeds a reference SOC even when the battery outputs a total amount of power required for the updates of the ECUs in the second group (0051, 0114, 0115).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Nakaguma’s teaching into Jeong and Izumi‘s teaching.  One would have been motivated to do so to update vehicle software based on a selective setting as suggested by Nakaguma.



8. Claims 8 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Jeong, Izumi, and further in view of US 2017/0060559 to Ye et al. (hereafter “Ye”).

Claim 8. 
Jeong and Izumi do not disclose the device of claim 1, further comprising: an output device configured to display a window prompting a user to approve the associated software updates; and an input device configured to receive approval or rejection for the associated software updates from the user.
However, Ye further discloses an output device configured to display a window prompting a user to approve the associated software updates; and an input device configured to receive approval or rejection for the associated software updates from the user (0053).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Ye’s teaching into Jeong and Izumi‘s teaching.  One would have been motivated to do so to securely update vehicle software in multiple stages as suggested by Ye (0015-0018).

Claim 16. 
Jeong and Izumi do not disclose the method of claim 9, further comprising: displaying, by the controller, a window prompting a user to approve the associated software updates; and receiving, by the controller, approval or rejection for the associated software updates from the user.
However, Ye further discloses displaying, by the controller, a window prompting a user to approve the associated software updates; and receiving, by the controller, approval or rejection for the associated software updates from the user (0053).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Ye’s teaching into Jeong and Izumi‘s teaching.  One would have been motivated to do so to securely update vehicle software in multiple stages as suggested by Ye (0015-0018).


Conclusion
9. Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not  mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

10. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192